EXHIBIT 10.1




Purchase and Sale Contract







THIS PURCHASE AND SALE CONTRACT (this “Agreement”) is made as of the 21st day of
December, 2009, (the “Effective Date”) by and between MCP RETAIL, LLC, a Florida
limited liability company (the “Seller”), and INLAND REAL ESTATE ACQUISITIONS,
INC., an Illinois corporation or its nominee (the “Buyer”).  The Seller and the
Buyer may be referred to in this Agreement individually as a “Party” or
collectively as the “Parties.”




RECITALS:




A.

The Seller is the owner of (a) that certain real property located in Osceola
County, Florida, and containing approximately 11.43 acres as more particularly
described on Exhibit “A” attached to and incorporated into this Agreement by
reference (the “Property”), (b) all of the right, title and interest of Seller
in, to and under all Leases (as defined below) of the Property, (c) all
improvements located upon the Property, (d) all tangible personal property, if
any, owned by Seller located at the Property and used in connection with the
Property, (e) all shrubs, trees, plants and other landscaping located upon the
Property, (f) all easements, rights of way, and other rights appurtenant to the
Property, and (g) all of the right, title and interest of Seller in and to the
name Pleasant Hill Commons Shopping Center.   




B.

 The Property is fully leased and shall be conveyed subject to those certain
leases (the “Leases”) indentified on the rent roll attached to and incorporated
into this Agreement by reference on Exhibit “B” (the “Rent Roll”).  




C.

The Seller desires to sell the Property to the Buyer, and the Buyer desires to
purchase the Property from the Seller, pursuant to the terms and conditions
contained in this Agreement.




AGREEMENT:




NOW, THEREFORE, in consideration of the mutual promises and covenants of the
Parties contained in this Agreement and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Buyer and the
Seller agree as follows:




1.

Recitals.  The above referenced recitals are true and correct and are hereby
incorporated into this Agreement by reference.

2.

Consideration.  The purchase price (the "Purchase Price") of the Property shall
be Twelve Million Five Hundred Two Thousand Seven Hundred and Four and No/100
Dollars ($12,502,704.00) to be paid to the Seller at Closing (as defined
herein), less prorations and adjustments as further described in this Agreement.

3.

Escrow and Title Company.

(a)

Earnest Money.  The Buyer will deposit into escrow with Chicago Title and Trust
 Company, 171 North Clark Street, Chicago, Illinois Attention: Nancy Castro (the
"Escrow Agent"), the sum of One Hundred Fifty Thousand Dollars ($150,000.00)(the
“Earnest Money Deposit”) within three (3) business days after the Effective Date
to be held in escrow, as earnest money, and applied, with interest earned
thereon, as part payment of the Purchase Price at Closing.  

(b)

Title Company.   Escrow Agent shall act as the escrow agent, holding and
distributing the Earnest Money Deposit.  Chicago Title and Trust Company, 5447
Nellie Drive Lane, Tampa, Florida 33634  Attention: John D. Menkel (the “Title
Company”) shall perform title searches, prepare the Preliminary Commitment (as
hereinafter defined), obtain and provide copies of title documents, issue the





1







owner’s policy, determine recording charges and act as closing agent,
administering Closing, including the preparation of closing statements.    

4.

Inspection Rights.

(a)

The Buyer shall have an inspection period (the “Inspection Period”) until 5:00
p.m., Central Time, thirty (30) business days following the Effective Date to
investigate the Property and all matters deemed relevant by the Buyer, in its
sole and absolute discretion, to its acquisition, ownership and development of
the Property.  Buyer may cause one or more surveyors, engineers, architects,
auditors, appraisers and/or other experts of its choice to inspect any documents
related to the Property and to inspect, examine, survey, obtain engineering
inspections on, obtain environmental reports for, appraise, audit and otherwise
perform such activities which, in the opinion of Buyer, are necessary to
determine the condition of the Property and to determine the suitability of the
Property for the uses and investment intended by Buyer; except that,
notwithstanding the foregoing, in conducting such activities, Buyer shall not
unreasonably interfere with the business of Seller or the business of Seller's
tenants and shall provide notice of entry to tenants as may be required by
Leases.  Buyer shall defend, indemnify and hold harmless Seller from and against
any and all liability, loss, cost, expense and damage (including, without
limitation, reasonable attorneys' fees) suffered or incurred by Seller and
caused by Buyer or its representatives or any of their respective employees or
agents in connection with such activities, and, without limitation of the
foregoing, Buyer shall repair any damage to the Property caused by any such
activities.  Seller agrees to make its books and records relating to the
Property available for inspection and audit by Buyer or its agents and Seller
further agrees to make such representations (to the extent that Seller believes
them to be true) as may reasonably be required by Buyer’s auditors in order for
such auditors to issue a certified audit, at Buyer’s sole cost and expense, of
the Property’s operations.  Buyer may also review and make copies of any of
Seller's files, books and records relating to the Property.  

(b)

If the Buyer is not satisfied for any reason, or for no reason, in any respect,
in the judgment of Buyer, with the results of its inspections as described in
this Section 4, or with the content of the Pre-Closing Deliveries as described
in Section 5 below, or with the Preliminary Commitment or Survey delivered
pursuant to Section 6 below, then Buyer may terminate this Agreement provided
that written notice thereof is received by Seller and Escrow Agent on or prior
to 5:00 P.M., Central Time on or before the last day of the Inspection Period,
and then the Escrow Agent will immediately return the Earnest Money Deposit to
the Buyer.  Thereafter, the Parties will be relieved of any liability to each
other except for those obligations specifically intended to survive termination
of this Agreement.

(c)

If the Buyer fails to deliver written notice to the Seller and Escrow Agent that
the Buyer has elected to terminate this Agreement on or prior to the expiration
of the Inspection Period, the Buyer will be deemed to have waived its right to
terminate this Agreement (except in the case of Seller default or as
specifically provided otherwise in this Agreement). Upon expiration of the
Inspection Period, if this Agreement has not been terminated by the Buyer, the
Earnest Money Deposit will be applied to the Purchase Price at Closing and
otherwise deemed non-refundable to the Buyer except in the event of a default by
the Seller or as specifically provided otherwise in this Agreement (e.g.,
failure of a condition precedent, casualty, etc.).   

5.

Seller's Required Pre-Closing Deliveries.




Within five (5) days of the Effective Date, Seller shall deliver to Buyer, if
any, that are in Seller's possession or control, the following (which, along
with the Preliminary Commitment referred to in subsection 6(a) hereof and the
Survey (as hereinafter defined), are referred to herein as "Pre-Closing
Deliveries"):




(a)  

copies of the Leases described upon the Rent Roll and made a part hereof
affecting the Property (and subleases and license agreements in Seller’s
possession) together with all modifications and amendments thereof;




(b)

 a certification from Seller (to be remade at Closing), to the best of Seller’s
knowledge,





2







(pursuant to the terms of the Rent Roll described upon Exhibit “B”) setting
forth the name of each tenant at the Property and the date of the Leases and any
modifications or amendments thereto, the amount of rent payable by each tenant
throughout the term of its respective Lease, any concessions granted to the
tenants, the amount of security deposits, if any, (or a certification that
Seller is not holding any security deposits), the expiration date of the Leases,
and the existence of any options to renew or extend the term of the Leases or to
purchase all or any part of the Property and such information with respect to
any subtenant if Seller has knowledge thereof;




(c)

copies of existing surveys, title Policies, environmental reports, insurance
policies maintained by tenants and tax bills in regard to the Property;







(d)

the materials described on Buyer’s Due Diligence Checklist to the extent that
the information is in Seller’s possession or control, attached hereto as Exhibit
E, and made a part hereof; provided that Seller is not obligated to reformat any
reports or create any new reports to conform with Buyer’s Due Diligence
Checklist; and




(e)

as applicable (depending upon the number of years the Property has been
operating), an operating statement for the Property for the two calendar years
prior to the year of the Effective Date hereof, and monthly operating statements
for the Property for each month of the year of the Effective Date (or in lieu of
monthly statements, a year-to-date statement).  Such statements shall include
reasonable detail of all items of income and expense, as well as all categories
of capital expenditures made during the relevant periods.




As used herein, the terms “to the best of Seller’s knowledge,” or “to Seller’s
knowledge” or similar terms shall mean to the current, actual knowledge of
Michael A. Collard, without investigation or inquiry.  If (i) on the date hereof
Seller had no knowledge that a representation or warranty was false or
misleading and (ii) after the date hereof Seller obtains knowledge that would
cause any representation or warranty to become false or misleading, Seller shall
so inform Buyer in writing.  Upon receipt of said notice, Buyer shall have a
period of ten (10) days within which to terminate this Agreement by providing
written notice to the Seller and Escrow Agent, in which case the Earnest Money
Deposit shall be immediately refunded to the Buyer, this Agreement shall be null
and void and neither party shall have any further rights or obligations
hereunder except for indemnity obligations which survive the termination of this
Agreement. If Buyer does not so terminate, the applicable representation or
warranty shall be deemed reformed as to disclose and exclude the information set
forth in Seller’s notice to Buyer.  




6.  Title and Survey Matters.




(a)  Preliminary Title Report; Permitted Exceptions.




Seller shall, at Seller’s sole cost and expense, as soon as practicable after
the Effective Date of this Agreement, obtain a preliminary commitment for title
insurance dated not sooner than the Effective Date and applicable to the
Property (the "Preliminary Commitment") issued by the Title Company.  Such
Preliminary Commitment shall show title to the Property being vested in Seller,
and subject only to "Permitted Exceptions."  The Title Company shall also
provide to Buyer copies of all plats and other documents constituting title
exceptions as disclosed in the Preliminary Commitment.  In addition to the
Permitted Exceptions, the Preliminary Commitment may show other exceptions to
title; however, only mortgage liens, mechanics' liens or judgment liens shall be
required to be removed by Seller at Seller's sole cost and expense prior to
Closing.  As used in this Agreement, the term "Permitted Exceptions" shall mean
and refer to exceptions to title approved by Buyer in writing prior to the
expiration of the Inspection Period.







If Buyer objects to any matters in the Preliminary Commitment or Survey, Buyer
shall notify Seller in writing.  Buyer may object to matters in the Preliminary
Commitment or Survey during the Inspection Period, but not after, unless (i)
Buyer is first notified of such matters after expiration of the





3







Inspection Period   or (ii) Seller fails to resolve the title defect or Survey
defect previously objected to by Buyer.  Notwithstanding the aforesaid, Seller
has no obligation to cure title defects except for monetary liens.  If Seller
notifies Buyer that any title defects will not be cured or corrected, Buyer’s
sole and exclusive remedy shall be to terminate this Agreement by delivering
written notice of Buyer's election to terminate to Seller and Escrow Agent. In
such event, the Earnest Money Deposit shall immediately be refunded to the
Buyer, this Agreement shall be null and void and neither party shall have any
further rights or obligations hereunder except for those obligations
specifically intended to survive termination of this Agreement.   




(b)  Manner of Conveyance; Identity of Grantee.




At Closing, Seller shall deliver to Buyer a Florida Special Warranty Deed (the
“Deed”) with respect to the Property.  On or prior to five (5) days prior to the
Closing, Buyer shall, subject to subsection 17(a) below, notify Seller in
writing of the identity of Buyer's grantee for the Property.




(c)  Survey.




Seller shall, at Seller’s sole cost and expense as soon as practicable after the
Effective Date, obtain an update to Seller’s existing as-built survey of the
Property, and containing a certification in the form attached hereto as Exhibit
F, and made a part hereof, and containing such Table A Options as therein
described (the “Survey”).  In addition, the Survey shall indicate whether or not
the Property or any part thereof is located within a flood plain area, and the
surveyor shall prepare and deliver elevation certificates in favor of Buyer.
 The Survey shall be certified to the Title Company, Seller, Buyer, Buyer's
lender (at such time as Buyer shall identify same), and Buyer's grantee, if
applicable and if the name of which has been provided to Seller.




(d)  Title Insurance Policy.




As a condition precedent to Buyer's obligation to close the transaction
contemplated hereby, at Closing, Buyer or its nominee shall obtain an owner's
title insurance policy for the Property in the most current ALTA form issued by
the Title Company, in the amount of the Purchase Price and showing title to the
Property in Buyer's designated nominee (as identified pursuant to subsections
6(b) and 17(a)), subject only to the Permitted Exceptions, and with extended
coverage over all standard, or general exceptions (the “Title Policy”) to issue
at Closing (in form subject to Buyer’s sole discretion, and agreed to prior to
the expiration of the Inspection Period).  The costs of obtaining the
Preliminary Commitment, the Title Policy with premium up to the amount of the
Purchase Price (“Basic Title Policy”) along with the costs of any excess
coverage or endorsements, including, but not limited to, waiving off all new
construction, and  Survey, Access,  Contiguity, Environmental Liens,
Comprehensive, and Creditors’ Rights, to the extent available or applicable in
Florida (the “Title Endorsements”) required by Buyer shall be paid solely by
Seller (Basic Title Policy plus endorsements shall be referred to collectively
as the “Title Policy”).  




7.

Prorations and Adjustments.




The following items shall be prorated and adjusted between Buyer and Seller at
the Closing:




(a)  Security deposits described by the Leases shall be credited to Buyer at
Closing.  Real estate property taxes and assessments due and payable prior to
the date of Closing shall be paid in full on or prior to the Closing date.  Real
estate property taxes and assessments accrued and assessed against the Property
but not yet due and payable shall be accounted for and prorated as of the date
of Closing at  100% of the most currently issued (at the time of Closing) real
estate tax bills or the estimated assessments for 2009 and 2010 using the
Assessor’s formula for these sale transactions and the net credit to Buyer shall
be paid in cash or as a credit against the Purchase Price.  The real estate
taxes shall be reprorated within ninety (90) days of issuance of the actual tax
bills.  In addition, any deposits for real estate taxes and assessments made by
any tenant(s) for any period for which Buyer would have responsibility for
payment thereof shall be credited to Buyer at Closing and shall be treated as a
like-





4







amount reduction in Buyer’s real estate tax proration.  If any general or
special assessment (as contrasted to ad valorem taxes) are payable in
installments, Buyer shall receive a cash credit at Closing for the gross amount
due.  




(b) Rent, percentage rent and reimbursements for common area maintenance
charges, insurance premiums and other lease charges (other than real estate
taxes and assessments, which shall be accounted for and prorated as provided in
subsection 7(a) above) shall be accounted for and prorated as follows: except as
otherwise provided in this Agreement, Buyer shall be entitled to all rents,
percentage rent, miscellaneous income and reimbursements for common area
maintenance charges, insurance premiums and other lease charges (other than real
estate taxes and assessments) accruing on the date of and after the Closing, and
Seller shall be entitled to all such items, if any, accruing prior to the
Closing.  At Closing, Seller shall credit Buyer in an amount equal to the
scheduled rent and reimbursements through the end of the month in which Closing
occurs and Seller shall retain such payments as received from the tenants.
 Seller and Buyer further agree that percentage rent for each tenant shall be
prorated as of the Closing based upon the amount of percentage rent, if any,
that was payable by such tenant in the most recently completed percentage rent
year under its Lease as to which the final amount of percentage rent, if any,
that is owing has been determined (but with such adjustments, if any, as Seller
and Buyer mutually and reasonably agree are appropriate due to any change in the
manner of calculation of percentage rent that is owing from such tenant with
respect to any period as to which a proration is applicable).  Seller shall not
receive any credit at Closing with respect to any unpaid accrued rents,
percentage rents and reimbursements for common area maintenance charges,
insurance premiums and other lease charges owing from tenants of the Property as
of the Closing date. Seller shall not retain any security deposits or prepaid
rent to offset any unpaid accrued rent or other unpaid amounts. With respect to
any such unpaid amounts, (x) Seller shall retain the right, at its expense, to
sue the applicable tenant for collection of any such unpaid amounts and, to the
extent the applicable lease permits, collection costs and interest (and, in such
regard, Buyer agrees to cooperate reasonably with any efforts by Seller to
collect the aforesaid unpaid amounts; provided, however, Seller shall not be
entitled to sue for possession nor for the termination of any lease), and
provided further that Seller shall reimburse Buyer for any cost or expense
incurred by Buyer in connection with such cooperation, and (y) if Buyer collects
any such unpaid amounts, Buyer shall promptly pay such amounts to Seller (and in
such regard, if Buyer receives any amount from a tenant of the Property as to
which such tenant specifically informs Buyer in writing to which lease
obligation such payment is to be applied, Buyer shall so apply such payment; if
such tenant does not so inform Buyer relative to how a particular payment is to
be applied, Buyer shall be entitled to apply such payment first, on account of
past due amounts owed to Buyer; second, on account of current amounts owed to
Buyer; and third, on account of past due amounts owed to Seller).   Buyer shall
receive a credit at Closing in the amount of any balance remaining in any
Tenant’s common area maintenance escrow account accruing from the date Seller
last reconciled such account with each Tenant, less current expenses. Buyer will
invoice any Tenant post-closing for any shortfall in any Tenant’s common area
maintenance escrow account accruing from the date Seller last reconciled such
account with each Tenant, less current expenses.  In addition, after pro-rating
at Closing, the parties agree to reconcile real estate taxes, common area
maintenance charges (including any monies collected by Buyer for any shortfall
in any Tenant’s common area maintenance escrow account), and insurance premiums
post-closing.




(c) Expense prorations - Except insofar as the same constitute expenses pro
ratable under subsection 7(a) or 7(b) above, utility charges and deposits, fuels
and all other items of expense customarily prorated on the transfer of
properties similar to the Property shall be prorated on an accrual basis as of
the Closing date on the basis of the most recent ascertainable bills or on other
reliable information with respect to each item of expense.  In the alternative
Seller will provide Buyer with a certification that no additional pro ratable
items exist with respect to the Property.




(d) For purposes of calculating prorations and adjustments, Buyer shall be
deemed to be in title to the Property, and therefore entitled to income
therefrom and responsible for the expenses thereof, for the entire day on which
the Closing occurs provided that Seller receives the funds due to Seller at
Closing at or prior to 12:00 p.m., Chicago, Illinois time, on the Closing date,
it being understood and agreed that, if the funds are received after such time
on the Closing date, Seller shall be deemed in title to the Property as
aforesaid for the entire day on which the Closing occurs.  Except as otherwise
described, all prorations





5







and adjustments shall be final, except that, in the event of any computational
mistake or error, the parties shall make an appropriate adjustment(s) in cash
between them to correct such mistake or error promptly after the discovery
thereof.    




            (e) In the event that on or prior to the first anniversary of the
date of Closing a tenant of the Property exercises any right that it might have
under its lease to inspect or audit the common area maintenance expenses for the
Property for any period prior to the date of Closing, Buyer shall promptly
notify Seller of such exercise.  Seller, at the sole cost and expense of Seller,
shall have the right to fully participate in, and at its election, take over the
management and defense of, such inspection or audit and any litigation,
mediation and/or arbitration proceedings resulting from such inspection or
audit.  Buyer shall reasonably cooperate with the efforts of Seller in
connection with any such inspection, audit, litigation, mediation and/or
arbitration proceeding and shall utilize reasonable efforts to minimize or
mitigate any liability of Seller hereunder.  Seller hereby covenants and agrees
to indemnify and hold harmless Buyer from and against any liabilities Buyer
shall suffer as a result of any refund of common area costs or payment of costs
and expenses for periods prior to Closing as a result of any such inspection or
audit initiated and with the results articulated to Buyer on or prior to the
first anniversary of the date of Closing of any period prior to the date of
Closing.




            (f) The provisions of this Section 7 shall not be merged into the
Deed delivered by Seller at Closing and shall survive the Closing for a period
of twelve (12) months from the date of Closing.




8.

Closing; Escrow.




This sale shall be closed (the "Closing") on the date that is five (5) business
days (but no earlier than January 4, 2010) following the expiration of the
Inspection Period (the “Closing Date”), by delivery of the Deed from the Seller
to the Buyer conveying the Property.  The Closing will be held at the Tampa,
Florida  office of the Title Company.  Seller and Buyer each agree to comply
with the requirements of the Title Company relative to closing the transaction
contemplated by this Agreement as a so-called “NY Style” closing. The cost of
the escrow, and all “NY Style” closing fees shall be divided equally between
Buyer and Seller.

9.

Closing Documents; Possession.

(a)

Seller's Closing Documents.  At the Closing, the Seller will execute and
deliver, or cause to be delivered, to Buyer, the following documents, each in
form reasonably acceptable to Buyer:

(i)

A closing statement in form prepared by the Title Company conforming to the
proration and other relevant provisions of this Agreement.

(ii)

The Deed.  

(iii)

Original copies, executed by Seller, of any required real estate transfer tax
declarations.

(iv)

A certificate of non-foreign status.

(v)

Seller’s affidavit and a so-called gap undertaking required in order to permit a
Gap Closing in form satisfactory for the Title Company to issue an owner’s title
insurance policy in accordance with Section 6(d).

(vi)

An assignment and assumption of the Leases and in the form of Exhibit G attached
hereto.

(vii)

A general assignment of all contracts and rights related to the Property.





6







(viii)

As to any warranties for materials and workmanship (e.g., roof, HVAC, parking
lot, including, by way of illustration and not limitation, the roof warranty for
materials and workmanship) in Seller’s possession or control, copies thereof
and, to the extent assignable, an assignment executed by Seller of all of its
right, title and interest in, to and under the same, and also the original
transfer of such warranties assented to by the material and/or service provider
at no cost or expense to Buyer.

(ix)

A bill of sale transferring and selling to Buyer or Buyer’s designee each and
every item of personal property to be transferred hereunder with full warranties
of title but without warranty as to condition, merchantability or fitness for
use.

(x)

Written notices to the tenants under the Leases advising such tenants of the
change of ownership of the Property and directing all payments and future
communications be made directly to Buyer.   

(xi)

A fully-executed Audit Letter in favor of Buyer’s auditors (KPMG) in the form
attached as Exhibit H, and made a part hereof.

(xii)

Termination of Seller’s property management agreement effective as of the date
of Closing.

(xiii)

A written certification from Seller that all of Seller’s warranties and
representation set forth in Section 14 are and remain true and complete as of
the Closing.

(xiv)

Any other documentation reasonably required by the Buyer and/or Title Company.

(xv)

The Rent Roll Certification described in Paragraph 5(b) hereof.

(b)

Buyer's Closing Documents. At the Closing, the Buyer will execute and deliver,
or cause to be delivered, to Seller the following documents, each in form
reasonably acceptable to Seller:

(i)

Cash on account of the Purchase Price (by wire transfer or other immediately
available United States funds) as required by Section 2 above.

(ii)

A closing statement in form prepared by the Title Company conforming to the
proration and other relevant provisions of this Agreement.

(iii)

An assignment and assumption of the Leases executed by Buyer and in the form of
Exhibit G attached hereto, and relating to the Leases in effect at Closing.

(iv)

An assumption by Buyer of the warranties and service contracts that are being
assigned to Buyer.

(v)

Original copies, executed by Buyer, of any required real estate transfer tax
declarations.

(vi)

Any other documentation reasonably required by the Seller and/or Title Company.

(c)

Possession.  Full possession of the Property shall be delivered by the Seller to
the Buyer no later than time of Closing (subject to the rights of tenants under
the Leases and any other Permitted Exceptions).

10.

Costs to Buyer and Seller; Financing Costs.





7










(a)

The Seller shall pay the following:

(i)

all state, county and local documentary stamp, sales and transfer taxes on the
Deed;

 

(ii)

the costs of recording the  Deed and any recording costs necessary for the
Seller to deliver marketable title;

(iii)

the costs of the Title Policy;

(iv)

one-half of any escrow charges or closing fees charged by the Title Company;  

(v)

the costs of the  Survey;

(vi)

the costs of Seller’s counsel; and

(vii)

the costs of the Broker (as hereinafter defined).

(b)

The Buyer shall pay (i) any taxes, fees, title or recording costs related to the
Buyer’s financing of the Property, (ii) the costs of Buyer’s counsel, (iii) the
costs of Buyer’s Phase I environmental report of the Property, (iv)  the costs
of Buyer’s updated appraisal of the Property and (v) one-half of all escrow
fees, and one-half of all "NY Style" closing fees.

11.

Conditions Precedent to Buyer's Obligation.

This Agreement is contingent upon fulfillment of the following conditions. In
the event such conditions are not satisfied, Buyer may terminate this Agreement
by written notice to Seller and Escrow Agent prior to Closing, and upon any such
termination the Earnest Money Deposit shall immediately be returned to Buyer and
this Agreement shall be null and void except for the provisions hereof that
expressly survive the termination of this Agreement:

(a)

Marketability of Title.  The ability of the Seller to convey marketable title to
the Property such that the Title Company will issue or commit to issue the Title
Policy insuring that fee simple title to the Property is vested in Buyer as
required in subsection 6(d) hereof.  

(b)

Completeness, Truth and Accuracy.




The completeness, truth and accuracy in all material respects, of the Rent Roll,
and any certifications, schedules, covenants and statements prepared and
executed by Seller as part of the Pre-Closing Deliveries, the completeness in
all material respects of the Leases delivered by Seller as part of the
Pre-Closing Deliveries, the completeness, truth and accuracy in all material
respects, as of Closing, of the representations of Seller contained in Section
14 hereof, and the performance by Seller, to the extent possible by the date of
Closing, of the covenants contained in Section 14 hereof. It shall be a
condition to Buyer's obligation to close with respect to the Property that, at
the Closing, Seller shall deliver to Buyer a Certificate that shall confirm the
truth and accuracy in all material respects, as of Closing, of Seller's
representations contained in this Agreement, and the representations contained
in such certificate, as well as any continuing obligations of Seller hereunder,
shall survive the Closing for a period of twelve (12) months.

(c)

Publix’s Right of First Offer.  The Parties acknowledge that Publix Super
Markets, Inc. (“Publix”) holds a right of first offer to purchase the Property
(“ROFO”).  Publix has delivered a waiver of the ROFR to Seller, who in turn has
delivered a copy of the Publix waiver of ROFR to Purchaser.  This transaction
and Seller’s and Purchaser’s respective obligations to perform hereunder are
expressly contingent upon the continued effectiveness of the waiver by Publix of
the ROFO to the date of Closing.

(d)

Estoppels.   Prior to Closing, the Seller shall furnish the Buyer with estoppel
letters from (i) all tenants in the form attached as Exhibit I (or on the form
designated as permitted by any tenant’s





8







lease) and in substance reasonably acceptable to Buyer from 100% of the tenants
at the Property; and (ii) an Association and/or REA estoppel certificate
substantially in the form of Exhibit K, attached hereto and made a part hereof,
from the Association and each party to any reciprocal easement agreement (REA)
or like-agreement affecting the Property where such agreement contains
provisions requiring the parties to execute estoppels.  Additionally, the Buyer
shall request that all guarantors of Leases execute an estoppel in the form
attached as Exhibit J, but such execution and delivery of estoppels from
Guarantors shall not be deemed a condition precedent to the Buyer’s obligations
under this Agreement.  

(e)

Leases.

  At Closing the Property will be no less than one hundred percent (100%) (based
upon gross leasable area) leased to tenants under signed leases pursuant to the
Rent Roll with all tenants occupying their space, open for business, and
currently paying full rent and reimbursements or receiving rent abatements (for
which Seller is compensating Buyer), including CAM, taxes and insurance, and
(ii) all tenant improvement allowances and leasing commissions for any tenant
lease shall have been fully paid and discharged (or credited to Buyer at
Closing), and (iii) there shall not then exist any material default under any
lease either on the part of Seller, as landlord, or any tenant.

(f)

Other Conditions.  The other conditions to Buyer's obligation to close as set
forth in this Agreement, including the performance by Seller of all its
obligations hereunder in all material respects, being satisfied.

12.

Brokerage.

The Seller and the Buyer covenant that there are no real estate broker’s
involved in this transaction other than CB Richard Ellis (“Broker”), who shall
be paid a commission pursuant to the terms of a separate agreement with the
Seller.  In addition, at or prior to Closing, Seller shall pay any and all
leasing fees and commissions due and payable in connection with any Lease.
 Seller does hereby indemnify and agree to hold Buyer harmless from and against
any and all causes, claims, demands, losses, liabilities, fees, commissions,
settlements, judgments, damages, expenses and fees (including, without
limitation, reasonable attorneys' fees and court costs) in connection with any
claim for commissions, fees, compensation or other charges relating in any way
to any Lease and this transaction, or the consummation thereof, which may be
made by any person, firm or entity (including Broker ) as the result of any of
Seller's acts or the acts of Seller's representatives, or as a result of
Seller's breach of its representations to Buyer contained in this Section.
 Buyer does hereby indemnify and agree to hold Seller harmless from and against
any and all causes, claims, demands, losses, liabilities, fees, commissions,
settlements, judgments, damages, expenses and fees (including, without
limitation, reasonable attorney's fees and court costs) in connection with any
claim for commissions, fees, compensation or other charges relating in any way
to this transaction, or the consummation thereof, which may be made by any
person, firm, or entity (excluding Broker ) as the result of any of Buyer's acts
or the acts of Buyer's representatives, or as a result of Buyer's breach of its
representations to Seller contained in this Section.  The obligations of Buyer
and Seller under this Section 12 shall survive any termination of or Closing
under this Agreement.




13.

Default.

(a)  Seller Default Discovered Prior to Closing. If, on or before the Closing
date, (x) Buyer is or becomes aware that any of the representations and
warranties made by Seller in this Agreement, or in any document or instrument
executed by Seller and delivered to Buyer in connection with this Agreement or
the Closing hereunder, including the representations made in Section 14 hereof,
are not true and correct in any material respect that would adversely affect
Buyer’s use and enjoyment of the Property, or (y) Buyer is or becomes aware that
there is any material inaccuracy in any, certifications, schedules, covenants or
statements prepared and executed by Seller as part of the Pre-Closing
Deliveries, or (z) Seller has failed to perform in any respect any of the
covenants, agreements and indemnities contained herein or in any of the
aforesaid other documents and instruments to be performed by him, her or it
within the time for performance as specified herein (including Seller's
obligation to close) or therein, then provided  Buyer has notified the Seller of
the same in writing and the Seller has failed to cure such default within five
(5)





9







days of receipt of such written notice, the Buyer shall have only the following
options as its sole and exclusive remedy for such default:  

(i)  terminate this Agreement by delivering written notice of Buyer's election
to terminate to Seller and Escrow Agent in which event the Earnest Money Deposit
(and all interest thereon) shall be returned immediately to Buyer and whereupon
this Agreement shall be terminated and neither Seller nor Buyer shall have any
further liability to the other except for those obligations specifically
intended to survive termination of this Agreement; or

(ii)  file an action and seek specific performance of this Agreement to compel
Seller to close; or

(iii) complete the purchase of the Property, in which event Buyer waives its
right to seek reimbursement from Seller for all of its damages incurred as a
result of Seller’s breach hereunder.  

Notwithstanding anything in this Section 13 to the contrary, the Seller will not
be entitled to receive notice of default and five (5) days to cure such default
if such default involves the Seller’s failure to close the transaction
contemplated by this Agreement on the date set for Closing.

(b)  Buyer Default.  In the event that Buyer shall have failed to perform in any
material respect any of the covenants, agreements and indemnities contained
herein to be performed by Buyer within the time for performance as specified
herein (including Buyer's obligation to close), and provided Seller has notified
Buyer in writing of the same and Buyer has failed to cure such condition or
circumstance or non-performance within five (5) days of receipt of such notice,
Seller's sole remedy on account thereof shall be to terminate this Agreement by
delivering written notice of its election to so terminate to Buyer and Escrow
Agent, in which event  the Earnest Money Deposit  (not including any interest
thereon which shall be paid to Buyer)  shall be paid to the Seller by Escrow
Agent as liquidated damages, it being understood that Seller’s actual damages
cannot be readily ascertained and the Parties agree that the Earnest Money
Deposit represents the Parties’ reasonable estimate as to such damages which the
Seller may incur as a result of the Buyer’s default and thereupon neither party
shall have any further obligation to the other under this Agreement except for
those obligations specifically intended to survive termination of this
Agreement.

14.

Representations, Warranties and Covenants of Seller.




Seller hereby makes the following representations and covenants to Buyer with
regard to the Property, all of which representations and covenants shall be
deemed remade as of Closing and shall survive the Closing for a period of twelve
(12) months, except as provided herein:




(a)

The Seller warrants and represents that, to the best of the Seller’s actual
knowledge, no action or proceeding is pending, threatened or instituted for
condemnation or for a zoning change of any part of the Property.  If any such
action is filed, the Buyer shall have the option of terminating this Agreement
or Closing under this Agreement with an assignment of any awards, either then
paid or yet to be paid.

(b)

The Seller warrants and represents that, to the best of the Seller’s actual
knowledge, the Property is free of violations, and the interior and exterior
structures are in a good state of repair, free of leaks, structural problems,
and mold, and the Property is in full compliance with Federal, State, City and
County ordinances, including ADA compliance, environmental laws and concerns.

(c)

As of the date hereof, there are no leases or rental agreements affecting the
Property other than the Leases delivered by Seller to Buyer pursuant to
subsection 5(a) above and as described upon the Rent Roll described upon Exhibit
“B” and delivered to Purchaser by Seller pursuant to the terms of Paragraph 5(b)
and Paragraph 9(a)(xv), hereof, no Lease exceeds the term stated in the Leases,
nor does anyone have an option or first refusal to purchase all or any part of
the Property (other than Publix).





10







Between the date hereof and the earlier of the Closing date or the termination
of this Agreement, Seller shall not amend, modify or terminate the Leases, or
enter into new leases, of space at the Property without first obtaining Buyer's
prior written approval. As of the date hereof, Seller is the holder of all of
the landlord's right, title and interest in, to and under the Leases.  Seller,
to its knowledge, has not received, nor is Seller aware of, any claim from any
tenant under the Leases alleging any type of default by the landlord under the
Leases that has not been cured or demanding any work that has not been performed
or payment from landlord that has not been made.




(d)

There are no current or contemplated assessments, other than such assessments as
appear on the annual real estate tax bill from the county tax collector.




(e)

As of the date hereof, Seller, to its knowledge, is not aware of and has
received no building code violation notices with respect to the Property (other
than notices of violations which have been removed or corrected).




(f)

Except as may be disclosed in the Pre-Closing Deliveries, there are no persons
employed by Seller in connection with the operation of the Property, and except
as may be disclosed in the Pre-Closing Deliveries, there are no maintenance,
advertising, management, leasing, employment, or service contracts affecting the
Property that will be in effect at Closing and binding on Buyer unless expressly
assumed in writing by Buyer.  Otherwise, Seller shall terminate any such
employee and any such contracts (not expressly assumed by Buyer) at or prior to
Closing.

(g)

That (i) Seller has the capacity and requisite authority to enter into and carry
out this Agreement and the transaction contemplated hereby and will provide
evidence thereof to Buyer at Closing and (ii) Seller owns fee simple title to
the Property subject to all matters of record.




(h)

Except as otherwise expressly provided herein, Seller shall not further encumber
the Property or any of the improvements or personal property located thereon.
 Between the date of this Agreement and the earlier of the Closing date or the
termination of this Agreement, Seller shall not voluntarily create any exception
to title to the Property.




(i)

To the best of Seller's knowledge, as of the date hereof, Seller has received no
notices of violation of any applicable federal, state or local law, statute,
ordinance, rule or regulation regulating the use, generation, storage, handling
or disposal of any hazardous wastes, toxic, hazardous or dangerous substances or
similar substances or materials defined as hazardous, toxic or environmentally
unsafe (“Environmental Laws”) under any of the aforesaid laws, statutes,
ordinances, rules or regulations which have not been cured.




(j)

No change in the manner of calculation of percentage rent will occur from the
date of delivery of the Pre-Closing Deliveries under Section 5 hereof, through
the date of Closing, except as expressly set forth in the Leases.




(k)

There exist no non-recorded development, cost-sharing, recapture or
like-agreements burdening either Seller or the Property that will survive the
Closing of the transactions described by this Agreement.




(l)

Seller represents and warrants that there are no claims for brokerage
commissions, finders' fees, or similar compensation in connection with this
Agreement based on any arrangement or agreement entered into by Seller and
binding upon Buyer, except as set forth in Section 12 hereof.  




(m)

The Seller warrants and represents that, to the best of the Seller’s actual
knowledge, the tenants of the Leases, in conjunction with the property owner’s
association, are responsible for and pay all operating expenses relating to the
Property (with the exception of Publix, Pizza Hut, and Tijuana Flats), including
but not limited to, real estate taxes, REA/OEA agreements, utilities, insurance,
and common area maintenance expenses.





11







(n)

The Seller warrants and represents that, to the best of the Seller’s actual
knowledge, the Leases are in full force and effect and all rents are current
with the exception of those tenant’s shown on Exhibit “C” attached to and
incorporated into this Agreement by reference.   

(o)

The Seller warrants and represents that, to the best of the Seller’s actual
knowledge, there is no suit, action or arbitration, or legal or other proceeding
or governmental investigation current or pending except as listed on Exhibit “D”
attached to and incorporated into this Agreement by reference.

As used herein, the terms “to the best of Seller’s knowledge,” or “to Seller’s
knowledge” or similar terms shall mean to the current, actual knowledge of
Michael A. Collard, without investigation or inquiry.  If (i) on the date hereof
Seller had no knowledge that a representation or warranty was false or
misleading and (ii) after the date hereof Seller obtains knowledge that would
cause any representation or warranty to become false or misleading, Seller shall
so inform Buyer in writing.  Upon receipt of said notice, Buyer shall have a
period of ten (10) days within which to terminate this Agreement, in which case
the Earnest Money Deposit shall be promptly refunded to the Buyer, this
Agreement shall be null and void and neither party shall have any further rights
or obligations hereunder except for indemnity obligations which survive the
termination of this Agreement. If Buyer does not so terminate, the applicable
representation or warranty shall be deemed reformed as to disclose and exclude
the information set forth in Seller’s notice to Buyer.  




15.

Representations and Covenants of Buyer.




Buyer warrants and represents that it has the capacity and requisite authority
to enter into and carry out this Agreement and the transactions contemplated
hereby.




16.

Indemnity.

From and after the date of Closing, (a) Seller agrees to indemnify, protect,
defend and hold Buyer, its directors, officers, employees, partners, lenders and
agents harmless from and against all claims, actions,  costs and expenses,
including, but not limited to, reasonable attorney’s fees and court costs and
liabilities (except those caused solely by the willful misconduct or negligent
acts or omissions of Buyer or its directors, officers, employees, partners,
lenders and agents), arising out of the ownership and operation of the Property
prior to the Closing date, whether arising in contract, tort, or related to the
actual or alleged injury to, or death of, any person or loss of or damage to
property in or upon the Property; and (b) Buyer agrees to indemnify, protect,
defend and hold Seller, its directors, officers, partners, employees, lenders
and agents harmless from and against all claims, actions, costs and expenses,
including, but not limited to, reasonable attorney’s fees and court costs and
liabilities (except those caused solely by the willful misconduct or negligent
acts or omissions of Seller or its directors, officers, partners, employees,
lenders and agents), arising out of the ownership and operation of the Property
by Buyer from and after the Closing date, whether arising in contract, tort, or
related to the actual or alleged injury to, or death of, any person or loss of
or damage to property in or upon the Property. Notwithstanding the foregoing to
the contrary, Seller’s indemnity of Buyer, its directors, officers, employees,
partners, lender and agents shall expressly exclude all claims, actions, costs,
expenses and liabilities relating to or arising out of either (i) the condition
of the Property or (ii) the use, generation, storage, or release of any
hazardous, toxic, or dangerous substance or hazardous waste as defined in any of
the Environmental Laws.





12










17.

Miscellaneous.

(a)

Assignment.

Buyer shall have no right to assign any of its rights, privileges, duties or
obligations under this Agreement prior to Closing, without the prior written
consent of Seller in its sole discretion. Notwithstanding the foregoing, Buyer
shall be permitted, without Seller's consent, to assign its rights, privileges,
duties and obligations under this Agreement to an entity which is an affiliate
of Buyer by providing written notice to the Seller no later than five (5) days
before the Closing.  

(b)

Choice of Law.

This Agreement is governed by, and construed in accordance with, the laws of the
State of Florida and each Party consents to the jurisdiction of Florida courts.
 Venue for any dispute arising from this Agreement shall lie in the courts of
Orange County, Florida.

(c)

Time is of the Essence.

Time is of the essence of this Agreement and every provision of this Agreement.

(d)

Notices.

All notices, demands, requests and other communications required or permitted
hereunder (a “Notice”) must be in writing and will be deemed to have been duly
given (a) upon the date of the Notice if delivered personally; or (b) upon the
date the Notice is delivered if by facsimile provided that a duplicate “hard
copy” of such notice is sent within one (1) business day after such facsimile or
electronic mail transmission  by U.S. Mail, certified, return receipt requested,
or by overnight courier which provides a receipt, such as Federal Express; or
(c) upon the date following the date of the Notice if delivered by overnight
courier which provides a receipt, such as Federal Express.  In the case of
notice by telecopier (with confirmation sent as aforesaid), notice shall be
deemed given upon electronic confirmation of receipt. If by U.S. Mail or
overnight courier, the Notice must have adequate postage prepaid, addressed to
the appropriate Party and marked to a particular individual's attention as
provided in this Section 17(d).  The Notice will be effective upon being so
deposited, but the time period in which a response to any Notice must be given
or any action taken with respect to the Notice will commence to run from the
date of receipt of the Notice by the addressee of the Notice as evidenced by the
return receipt.  Rejection or other refusal by the addressee to accept or the
inability of the United States Postal Service or air courier service to deliver
because of a changed address of which no Notice was given will be deemed to be
the receipt of the Notice sent as of the business day following deposit.  If
either Party changes their address, that Party must notify the other Party(ies)
of such change by Notice delivered in accordance with this Section 17(d).  The
initial addresses of the Parties:





13







(i)

Seller:

MCP Retail, LLC

c/o Michael Collard Properties, Inc.

1071 W. Morse Blvd., Ste. 200

Winter Park, FL  32789

Attn:  Michael A. Collard

Telephone:  407-599-4444

Facsimile:  407-599-4445




Copies to:

Michael Collard Properties, Inc.

1071 W. Morse Blvd., Ste. 200

Winter Park, FL  32789

Attn:  Paul D. Johnson, Jr., Esq.

Telephone:  407-599-4444

Facsimile:  407-599-4445










(ii)

Buyer:

  

Inland Real Estate Acquisitions, Inc.

2901 Butterfield Road

Oak Brook, Illinois 60523

Attn: Lou Quilici, Senior Vice President

Telephone: (630) 218-4925

Facsimile:  (630) 218-4950







Copies to:

The Inland Real Estate Group, Inc.

2901 Butterfield Road

Oak Brook, IL 60523

Attn: Robert Baum, General Counsel

Facsimile No:

(630) 218-4900 and (630) 571-2360







(iii)

Escrow Agent:

Chicago Title and Trust Company

171 North Clark Street

Chicago, Illinois 60601

Attn: Nancy Castro, Resident Vice President

Phone: (312) 223-2709

Fax: (312) 223-3409




(iv)

Title Company:

John D. Menkel

Assistant Vice President

Chicago Title Insurance Company

5447 Nellie Davis Lane

Tampa, FL 33634

Phone: (813) 769-2837

Fax:

(81) 249-0489







(e)

Waiver of Jury Trial; Attorney Fees.




Each of Seller and Buyer hereby expressly waives any right to trial by jury of
any claim, demand, action or cause of action (i) arising under this Agreement or
any other instrument executed or delivered in connection herewith or (ii) in any
way connected with or related or incidental to its dealings with respect to this
Agreement or any other instrument executed or delivered in connection herewith,
or the transactions related hereto or thereto, in each case whether now existing
or hereafter arising, and whether sounding in contract or tort or otherwise; and
each of Seller and Buyer hereby agrees and consents that





14







any such claim, demand, action or cause of action shall be decided by court
trial without a jury. In the event that either Party finds it necessary to
employ an attorney to enforce any provision of this Agreement, the prevailing
Party will be entitled to recover from the other Party its attorneys' fees and
costs incurred in connection therewith, at both trial and appellate levels;
including bankruptcy proceedings, in addition to any other performances or
damages to which such Party may be entitled.  The requirement to pay the
prevailing Party's attorneys' fees and costs will survive any termination of
this Agreement.




(f)

Confidentiality.




Each Party agrees that it shall strictly maintain confidentiality of all
information and data disclosed in this Agreement or in the performance of this
Agreement and the Parties agree that the terms of this Agreement shall be
considered confidential information (except as disclosure may be required by
law).   However, nothing contained herein regarding Buyer’s confidentiality
obligations shall prohibit or restrict Buyer from disclosing any confidential
information received by Buyer from Seller to lawyers, accountants, auditors or
other professionals utilized by Buyer as part of its due diligence
investigations, or any lender or due diligence officer or personnel of any
broker-dealer for the sale of securities as may be required by law.

(g)

Entire Agreement and Amendments.

This Agreement, together with any Exhibits referred to herein, constitutes the
entire agreement between the Parties and all understandings and agreements
concerning the Property heretofore held between these Parties are merged herein.
 This Agreement may not be changed orally, but only by an agreement in writing
signed by the Buyer and the Seller.

(h)

Exhibits.




All exhibits attached hereto are hereby incorporated by reference and made a
part hereof.




(i)

Successors and Assigns.

The provisions in this Agreement shall inure to the benefit to and shall be
binding upon the Parties and their respective heirs, successors and assigns and
the legal representatives of their estates, as the case may apply.  

(j)

Weekends and Legal Holidays.

If the Closing or the date of any act required hereunder falls on a Saturday,
Sunday or legal holiday, such date will be automatically extended through the
next business day.  

(k)

Insurance; Destruction of Improvements.




Between the date of this Agreement and the earlier of the Closing date or the
termination of this Agreement, Seller agrees to maintain with respect to the
Property casualty insurance with replacement cost and agreed amount coverage.




If prior to Closing all or any part of the Property is destroyed or damaged or
is taken by condemnation, eminent domain or other governmental acquisition
provisions, then the following procedures shall apply:




(i)

If the cost of repair or replacement or the value of the governmental taking is
Two Hundred Fifty Thousand Dollars ($250,000.00)  or less in the reasonable
opinion of Buyer's and Seller's respective engineering consultants, and the
Leases of the Property are not terminable on account thereof (assuming any
necessary repairs, replacements or alterations required under the Leases are
diligently pursued by the landlord thereunder)





15







or, if any Leases is so terminable, the tenant under such Leases has waived its
termination rights and no abatement of rent occurs as a result of the damage,
destruction or condemnation, Buyer shall close and take the Property as
diminished by such events with no reduction in the Purchase Price, and Seller
shall assign the right to all casualty insurance and condemnation proceeds due
with respect to such destruction, damage or taking to Buyer, as well as, to the
extent the same are assignable, the proceeds and benefits under any rent loss or
business interruption policies attributable to the period following the Closing
and deductibles.




(ii)

If the cost of repair or replacement or the value of the governmental taking is
greater than Two Hundred Fifty Thousand Dollars ($250,000.00) in the reasonable
opinion of Buyer's and Seller's respective engineering consultants, or the
Leases are terminable on account thereof (assuming any necessary repairs,
replacements or alterations required under the Leases are diligently pursued by
the landlord thereunder) and the tenant under such Lease has not waived its
termination rights, or if an abatement of rent occurs as a result of the damage,
destruction or condemnation, then Buyer, at its sole option, may elect either to
(x) terminate this Agreement by written notice to Seller and receive an
immediate return of the Earnest Money (and all interest thereon) and neither
party shall have any further liability to the other hereunder except for those
obligations specifically intended to survive termination of this Agreement; or
(y) accept an assignment of Seller's rights to all casualty insurance and
condemnation proceeds with respect thereto with no reduction in the Purchase
Price, it being understood and agreed that, in such event, Seller shall
cooperate with Buyer in the adjustment and settlement of the insurance or
condemnation claim.  The proceeds and benefits under any rent loss or business
interruption policies attributable to the period following the Closing and
deductibles shall likewise, to the extent the same are assignable, be
transferred and paid over to Buyer.




(iii)

In the event of a dispute between Seller and Buyer with respect to the cost of
repair, restoration or replacement with respect to the matters set forth in this
subsection 17(k), an engineer designated by Seller and an engineer designated by
Buyer shall select an independent engineer licensed to practice in the
jurisdiction where such Property is located who shall resolve such dispute.  All
fees, costs and expenses of the engineer so selected shall be shared equally by
Buyer and Seller.




(l)

Section Headings.




The headings of the Sections of this Agreement are inserted solely for
convenience of reference, and are not intended to govern, limit or aid in the
construction of any term or provision hereof.




(m)  

Waiver.




No claim of waiver, consent or acquiescence with respect to any provision of
this Agreement shall be made against either party except on the basis of a
written instrument executed by or on behalf of such party.  The party for whose
benefit a condition is herein inserted shall have the unilateral right to waive
such condition.




(n)

Further Actions.

Each of Buyer and Seller agrees to execute such further documents, and take such
further actions, as may reasonably be required to carry out the provisions of
this Agreement, or any agreement or document relating hereto or entered into in
connection herewith.  In addition, each of Buyer and Seller agrees to use
reasonable efforts (not including, without limitation, the prosecution of any
litigation or other actions outside of the ordinary course of business) to cause
any conditions to its obligation to close to be satisfied.











16







(o)  

Neutral Construction.




Each of the parties hereto has been involved in the negotiation, review, and
execution of this Agreement and each has had the opportunity to receive
independent legal advice from attorneys of its choice with respect to the
advisability of making and executing this Agreement.  In the event of any
dispute or controversy regarding this Agreement, the parties hereto shall be
considered to be the joint authors of this Agreement and no provision of this
Agreement shall be interpreted against a party hereto because of authorship.




(p)

Tax Free Exchange.

Each party hereby agrees to take reasonable actions at Closing as are reasonably
necessary to help the other to effectuate a like-kind exchange of the Property
pursuant to Section 1031 of Internal Revenue Code (the “Code”).  Provided,
however, that in no event shall the non-requesting party be required to sign any
document, nor take title to any other real property, nor to incur any additional
expenses or liability in order to effectuate the like-kind exchange.  In
addition, the Closing shall not be delayed by the requesting party.  Seller or
Buyer, as the case may be, agrees to indemnify, defend and hold the other party
harmless from and against any and all costs, expenses, claims and other
liabilities of any kind arising with regard to the effectuation of a tax free
exchange as described herein.  Notwithstanding anything to the contrary provided
herein, the non-requesting party makes no representations or warranties as to
the tax treatment of the transaction contemplated hereby or the ability of the
transaction contemplated to qualify for like-kind exchange treatment pursuant to
Section 1031 of the Code. In the event both parties desire to effectuate a
like-kind exchange as described herein, each party shall pay any and all costs
associated with their respective transactions.

 (q)

Radon.

Radon is a naturally occurring radioactive gas that, when it has accumulated in
a building in sufficient quantities, may present health risks to persons who are
exposed to it over time.  Levels of radon that exceed Federal and State
guidelines have been found in buildings in Florida.  Additional information
regarding radon and radon testing may be obtained from your county public health
unit.  The Seller does not make any representations, express or implied, as to
the presence or absence of Radon.

(r)

“As Is” Sale.

EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES IN SECTION 14 OR ELSEWHERE IN THIS
AGREEMENT, THE SELLER SPECIFICALLY DISCLAIMS ALL WARRANTIES OR REPRESENTATIONS
OF ANY KIND OR CHARACTER, EXPRESS, IMPLIED, STATUTORY OR OTHERWISE (INCLUDING
WARRANTIES OF HABITABILITY, MERCHANTABILITY, WORKMANLIKE CONSTRUCTION AND
FITNESS FOR USE OR ACCEPTABILITY FOR THE PURPOSE INTENDED BY THE BUYER) WITH
RESPECT TO THE PROPERTY OR ITS CONDITION OR THE DESIGN, QUALITY, SUITABILITY,
STRUCTURAL INTEGRITY, PHYSICAL CONDITION, COMPLIANCE WITH LAWS, SOIL CONDITIONS,
STORMWATER DETENTION, RETENTION OR DISCHARGE, DRAINAGE, GEOLOGICAL CONDITIONS,
HAZARDOUS MATERIALS, ZONING, CONSTRUCTION, PROSPECTS, OPERATIONS OR RESULTS OF
OPERATIONS OF THE PROPERTY AND THE BUYER ACCEPTS SUCH DISCLAIMERS.  THE
DISCLAIMERS IN THIS SECTION 17(R) SPECIFICALLY EXTEND TO (1) MATTERS RELATING TO
HAZARDOUS MATERIALS AND COMPLIANCE WITH ENVIRONMENTAL LAWS, (2) GEOLOGICAL
CONDITIONS, INCLUDING SUBSIDENCE, SUBSURFACE CONDITIONS, WATER TABLE,
UNDERGROUND STREAMS AND RESERVOIRS AND OTHER UNDERGROUND WATER CONDITIONS,
LIMITATIONS REGARDING THE WITHDRAWAL OF WATER, EARTHQUAKE FAULTS, AND MATTERS
RELATING TO FLOOD PRONE AREAS, FLOOD PLAIN, FLOODWAY OR SPECIAL FLOOD HAZARDS,
(3) STORMWATER DETENTION, RETENTION, DISCHARGE OR DRAINAGE, (4) SOIL CONDITIONS,
INCLUDING THE EXISTENCE OF UNSTABLE SOILS, CONDITIONS OF SOIL FILL,
SUSCEPTIBILITY TO LANDSLIDES, AND THE SUFFICIENCY OF ANY UNDERSHORING, (5)
ZONING AND SUBDIVISION AND COMPLIANCE WITH ZONING AND SUBDIVISION LAWS, (6) THE
VALUE AND PROFIT POTENTIAL OF THE PROPERTY, (7) DESIGN, CONSTRUCTION, QUALITY,
SUITABILITY, STRUCTURAL INTEGRITY AND PHYSICAL CONDITION OF THE PROPERTY AND (8)
COMPLIANCE OF THE PROPERTY WITH ANY LAWS (INCLUDING BUILDING CODES AND SIMILAR
LAWS, THE






17







AMERICANS WITH DISABILITIES ACT OF 1990).  THE BUYER REPRESENTS AND WARRANTS TO
THE SELLER AND THE RELATED ENTITIES THAT THE BUYER IS A KNOWLEDGEABLE,
EXPERIENCED AND SOPHISTICATED BUYER OF REAL ESTATE.  THE BUYER ACKNOWLEDGES
THAT, EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES MADE BY THE SELLER IN
SECTION 14, THE BUYER HAS NOT RELIED UPON AND WILL NOT RELY UPON, EITHER
DIRECTLY OR INDIRECTLY, ANY STATEMENT OF THE SELLER OR ANY OF ITS RELATED
ENTITIES OR ANY OFFICER, DIRECTOR, TRUSTEE, AGENT, EMPLOYEE OR OTHER PERSON
ACTING OR PURPORTING TO ACT ON BEHALF OF THE SELLER OR ANY OF ITS RELATED
ENTITIES.  THE BUYER ACKNOWLEDGES THAT IT HAS CONDUCTED OR WILL CONDUCT SUCH
INSPECTIONS AND INVESTIGATIONS AS TO THE CONDITION OF THE PROPERTY AND ALL
MATTERS BEARING UPON THE PROPERTY OR THE DESIGN, QUALITY, SUITABILITY,
STRUCTURAL INTEGRITY, PHYSICAL CONDITION, COMPLIANCE WITH LAWS, SOIL CONDITIONS,
STORMWATER DETENTION, RETENTION OR DISCHARGE, DRAINAGE, GEOLOGICAL CONDITIONS,
HAZARDOUS MATERIALS, ZONING, CONSTRUCTION, PROSPECTS, OPERATIONS AND RESULTS OF
OPERATIONS OF THE PROPERTY AS IT DEEMS NECESSARY TO PROTECT ITS INTERESTS AND
DETERMINE THE SUITABILITY OF THE PROPERTY FOR THE BUYER’S INTENDED USE.  THE
BUYER IS ACQUIRING THE PROPERTY “AS IS” AND “WHERE IS” AND SUBJECT TO ALL
FAULTS, DEFECTS OR OTHER ADVERSE MATTERS, WHETHER PATENT OR LATENT.  

(s)

Counterparts.

This Agreement may be executed in any number of counterparts, including
facsimile and other electronic media, each of which will be deemed an original
and all of which, taken together, will constitute one instrument.  The Buyer and
the Seller may execute different counterparts of this Agreement and, if they do
so, the signature pages from the different counterparts may be combined to
provide one integrated document.

PLEASE SEE FOLLOWING PAGE FOR SIGNATURES








18










IN WITNESS WHEREOF, the parties have executed this document as of the day and
year first hereinabove written.







Witness

Seller:




MCP RETAIL, LLC

a Florida limited liability company




Illegible

By: /s/ Michael A. Collard

Michael A. Collard, Manager




Illegible

Date: 12/21/2009







Witness

Buyer:  




INLAND REAL ESTATE ACQUISITIONS, INC.

An Illinois corporation




Illegible

By: /s/ Lou Quilici

Print name: Lou Quilici

Title: Sr. VP




Illegible

Date: 12/18/2009





19







EXHIBIT “A”




LEGAL DESCRIPTION




LOT 2, PLEASANT HILL COMMONS, ACCORDING TO THE PLAT THEREOF RECORDED IN PLAT
BOOK 21, PAGE 86 OF THE PUBLIC RECORDS OF OSCEOLA COUNTY, FLORIDA.



























































































































































20













EXHIBIT “B”




Rent Roll






























































































































































21
















EXHIBIT “C”




Aged Receivables Report



























































































































































22










EXHIBIT “D”




Schedule of Litigation













NONE





























23










EXHIBIT “E”




DUE DILIGENCE CHECKLIST




INLAND PROPERTY MANAGEMENT

DUE DILIGENCE CHECKLIST








24







EXHIBIT “F”




SURVEYOR’S CERTIFICATION







The undersigned does hereby certify to Inland Real Estate Acquisitions, Inc.,
________________, L.L.C., Chicago Title Insurance Company and ____ [Lender], and
their respective nominees, successors and assigns that (a) this survey was
prepared by me or under my supervision, (b) the legal description of the
property as set forth herein, and the location of all improvements,
encroachments, fences, easements, roadways, rights of way and setback lines
which are either visible or of record in ____________ County, ___________,
(according to Commitment for Title Insurance Number _________ dated __________,
200__, issued by Chicago Title Insurance Company) are accurately reflected
hereon, (c) this survey accurately depicts the state of facts as they appear on
the ground,  (d) except as shown hereon, there are no visible improvements,
encroachments, fences or roadways on any portion of the property, or reflected
on the title commitment, (e) the property shown hereon has access to a publicly
dedicated roadway, (f) the property described hereon {does} {does not} lie in a
100 year flood plain identified by the Secretary of Housing and Urban
Development or any other governmental authority under the National Flood
Insurance Act of 1968 (24 CFR §1909.1), as amended (such determination having
been made from a personal review of flood map number _______, which is the
latest available flood map for the property), (g) the property boundary lines
and lines of actual possession are the same, (h) all utility services to the
property either enter the property through adjoining public streets, or this
survey shows the point of entry and location of any utilities which pass through
or are located on adjoining private land, (i) this survey shows the location and
direction of all storm drainage systems for the collection and disposal of all
surface drainage, (j) the property surveyed contains _______ acres and
___________ parking spaces, (k) any discharge into streams, rivers, or other
conveyance systems is shown on the survey. This survey has been made in
accordance with “Minimum Standard Detail Requirements For ALTA/ACSM Land Title
Surveys” jointly established and adopted by American Land Title Association
(“ALTA”) and National Society of Professional Surveyors (“NSPS”) in 2005 and
meets the accuracy requirements of an Urban Survey, as defined therein and
includes items 1, 2, 3, 4, 6, 7(a), 7(b)(1), 7(b)(2), 8, 9, 10, 11(a), 13, 14,
16 and 18 of Table A thereof.







Dated: ____________, 200__          (NAME OF SURVEYOR AND

    QUALIFICATION)







                                                         ______________________________

                                                         Registration No.
________________







Note: If any structure is located within a flood zone, Buyer requires a finished
floor elevation certificate.                           











25







EXHIBIT “G”

Assignment of Lease

Assignment and Assumption of Lease




This Assignment and Assumption of Lease (this “Assignment”) dated as of
____________, 2009 is entered into by and between MCP RETAIL, LLC, a Florida
limited liability company (“Assignor”), and ______________________________, a
Delaware limited liability company  (“Assignee”).  

W I T N E S S E T H:

WHEREAS, Assignor and Assignee have entered into that certain Purchase and Sale
Contract between Buyer and Seller dated ____________ (as may be amended, the
“Purchase Agreement”) with respect to that certain real property commonly known
as Pleasant Hill Commons Shopping Center, Kissimmee, Florida (the “Property”);

WHEREAS, Assignor is the lessor under the Leases set forth on Schedule “A”
attached hereto executed with respect to the Property;

WHEREAS, Assignor desires to assign its interest under the Leases to Assignee,
and Assignee desires to accept the assignment thereof;

NOW, THEREFORE, in consideration of the promises and conditions contained
herein, the parties hereby agree as follows:

1.

Effective as of the date hereof, Assignor hereby assigns to Assignee all of its
right, title and interest under the Leases.  Assignor agrees to indemnify
Assignee against and hold Assignee harmless from any and all cost, liability,
loss, damage or expense, including, without limitation, reasonable attorneys’
fees, arising as a result of Assignor’s breach of the terms of the Leases on or
prior to the date hereof.

2.

Effective as of the date hereof, Assignee hereby assumes all of the Assignor’s
obligations under the Leases.  Assignee agrees to indemnify Assignor against and
hold Assignor harmless from any and all cost, liability, loss, damage or
expense, including, without limitation, reasonable attorneys’ fees, arising as a
result of Assignee’s breach of the terms of the Leases after the date hereof.  

3.

This Assignment shall be binding on and inure to the benefit of the parties
hereto, their heirs, executors, administrators, successors in interest and
assigns.

4.

All capitalized terms used herein, but not defined, shall have the meanings
given to such terms in the Purchase Agreement.  

5.

This Assignment may be executed in any number of counterparts, each of which
shall be deemed an original, and all of which, when taken together, shall
constitute one and the same document.







[signatures on next page]





26







IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment the day
and year first above written.

 

ASSIGNOR:

 

MCP RETAIL, LLC

a Florida limited liability company




By:

Michael A. Collard, Manager




 

ASSIGNEE:

 

___________________________, a Delaware limited liability company










By:

    

Name:__________________________________

Its: __________________________________








27







Schedule “A”





28







EXHIBIT “H”

AUDIT LETTER








29







EXHIBIT “I”







Tenant Estoppel Certificate Form







To:




Inland Real Estate Acquisitions, Inc., and

Inland _________________ _______, L.L.C. (insert Inland nominee entity),

and its lenders, successors and assigns (“Buyer”)

2901 Butterfield Road

Oak Brook, Illinois 60523

Attention: Sharon Anderson-Cox







Re:

Lease Agreement dated                                   and amended
                               (“Lease”), between
                                                                                    as
“Landlord”, and
                                                                          , as
“Tenant”, guaranteed by
                                                                         (“Guarantor”)
for leased premises known as
                                                                                                          (the
“Premises”) of the property commonly known as
                                                                                                                                          (the
“Property”).




1.

Tenant hereby certifies that the following represents with respect to the Lease
are accurate and complete as of the date hereof.




a.  Dates of all amendments, letter

                                                            

agreements, modifications and waivers

                                                            

related to the Lease




b. Commencement Date

                                    




c.  Expiration Date

                                    




d.  Current Annual Base Rent

                                    

Adjustment Date

Rental Amount




e.  Fixed or CPI Rent Increases

                                                       

                         




f.   Square Footage of Premises

                                    




g.   Security Deposit Paid to Landlord

                                    




h.   Renewal Options

            Additional Terms for                

________ years at $                    per year




i.  Termination Options

Termination Date ______________                                  

Fees Payable _________________




2.

Tenant further certifies to Buyer that:




a.

the Lease is presently in full force and effect and represents the entire
agreement between Tenant and Landlord with respect to the Premises;

b.

the Lease has not been assigned and the Premises have not been sublet by Tenant;

c.

Tenant has accepted and is occupying the Premises, all construction required by
the Lease has been completed and any payments, credits or abatements required to
be given by Landlord to Tenant have been given;

d.

Tenant is open for business or is operating its business at the Premises;





30







e.

no installment of rent or other charges under the Lease other than current
monthly rent has been paid more than 30 days in advance and Tenant is not in
arrears on any rental payment or other charges;

f.

Landlord has no obligation to segregate the security deposit or to pay interest
thereon;

g.

Landlord is not in default under the Lease and no event has occurred which, with
the giving of notice or passage of time, or both, could result in a default by
Landlord;

h.

Tenant has no existing defenses, offsets, liens, claims or credits against the
payment obligations under the Lease;

i.

Tenant has not been granted any options or rights to terminate the Lease earlier
than the Expiration Date (except as stated in paragraph 1(i));

j.

Tenant has not been granted any options or rights of first refusal to purchase
the Premises or the Property;

k.
                                                                                                                       

Tenant has not received notice of violation of any federal, state, county or
municipal laws, regulations, ordinances, orders or directives relating to the
use or condition of the Premises or the Property;

l.
                                                                                                                       

no hazardous wastes or toxic substances, as defined by all applicable federal,
state or local statutes, rules or regulations have been disposed, stored or
treated on or about the Premises or the Property by Tenant;

m.
                                                                                                                       

Tenant has not received any notice of a prior sale, transfer, assignment, pledge
or other hypothecation of the Premises or the Lease or of the rents provided for
therein;

n.
                                                                                                                       

Tenant has not filed, and is not currently the subject of any filing, voluntary
or involuntary, for bankruptcy or reorganization under any applicable bankruptcy
or creditors rights laws;   

o.
                                                                                                                       

the Lease does not give the Tenant any operating exclusives for the Property;
and

p.
                                                                                                                       

Rent has been paid through ______ __, 2009.




3.

This certification is made with the knowledge that Buyer is about to acquire
title to the Property and obtain financing which shall be secured by a deed of
trust (or mortgage), security agreement and assignment of rents, leases and
contracts upon the property.  Tenant acknowledges that Buyer’s interest in the
Lease (as landlord) will be assigned to a lender as security for the loan.  All
rent payments under the Lease shall continue to be paid to landlord in
accordance with the terms of the Lease until Tenant is notified otherwise in
writing by Buyer’s lender or its successors and assigns.  In the event that a
lender succeeds to landlord’s interest under the Lease, Tenant agrees to attorn
to the lender at lender’s request, so long as the lender agrees that unless
Tenant is in default under the Lease, the Lease will remain in full force and
effect.  Tenant further acknowledges and agrees that Buyer (including its
lender), their respective successors and assigns shall have the right to rely on
the information contained in this Certificate.  The undersigned is authorized to
execute this Tenant Estoppel Certificate on behalf of Tenant.




[TENANT]

By:                                                    

Its:                                                     

 

Date:                                 , 2010

 





31







EXHIBIT “J”




GUARANTOR ESTOPPEL CERTIFICATE







Date:                                    , 20010







To:   _____________




Inland Real Estate Acquisitions, Inc., and

Inland _______________ ______, L.L.C. (insert Inland nominee entity),

and its lenders, successors and assigns (“Buyer”)

2901 Butterfield Road

Oak Brook, Illinois 60523

Attention: Sharon Anderson-Cox




Re:

Guaranty Agreement dated                         (“Guaranty of Lease”)
pertaining to that certain lease dated
                                         between
                                                                                               as
Landlord and
                                                                                as
Tenant for leased premises known as
                                                                                                          (the
“Premises”) located at the property commonly known as
                                                                                 (the
“Property”).




1.

Guarantor certifies to Lender and Buyer that: (a) the Guaranty of Lease has been
properly executed by Guarantor and is presently in full force and effect without
amendment or modification except as noted above; (b) Guarantor has no existing
defenses, offsets, liens, claims or credits against the obligations under the
Guaranty of Lease.




2.

This certification is made with the knowledge that Buyer is about to acquire
title to the Property and a lender is about to provide Landlord with financing
which shall be secured by a deed of trust (or mortgage), security agreement and
assignment of rents, leases and contracts upon the Property.  Guarantor further
acknowledges and agrees that Buyer and its lender and their respective
successors and assigns shall have the right to rely on the information contained
in this Certificate.




3.

The undersigned is authorized to execute this Guarantor Estoppel Certificate on
behalf of Guarantor.




[GUARANTOR]




By:                                              





























1







   EXHIBIT “K”




REA ESTOPPEL CERTIFICATE







REA ESTOPPEL STATEMENT




The undersigned ________________, a __________ corporation (“______”), is a
party to the ____________________ (REA) recorded on ____________ ____, _____ in
Book _____, Page _____ of the Public Records of ______ County, _____ (the
“REA”), between and among ______, _________________________, a ____________
(“Developer”), and _____________________, a __________ (corporation) (“______”),
with respect to the _______________________ Shopping Center in ________, _______
(the “Shopping Center”).  __________ has been advised that Developer is in
process of selling Developer’s interest in the Shopping Center to ______
(entity) having a notice address of _____________________, _________,
______________, Attention: _____________ (together with its lender, and
successors and assigns, collectively referred to herein as “Buyer”).
 ____________ hereby states to Buyer as follows (without undertaking any
investigation to verify the accuracy of the statements made):




1.

The REA has not been amended and is in full force and effect.




2.

The REA is presently in full force and effect according to its terms.




3.
                                                                                                                       

________ has neither given nor received any notice of default with respect to
the REA.  To the best of ____________’s knowledge (whereby knowledge shall be
limited to the party signing this REA Estoppel Agreement on behalf of ________),
neither ________ nor any other party is in default under the REA.




4.
                                                                                                                       

As provided under Section ___ of the ______________REA, ________ acknowledges
and agrees that, upon its acquisition of Developer’s interest in the Shopping
Center, Buyer shall be entitled to all of the benefits, rights, privileges and
burdens of the Developer under the REA.




5.
                                                                                                                       

The gross leasable area of the _________ store is ___________________.




6.
                                                                                                                       

________’s last contribution for common area maintenance costs and expenses was
for the month of _______, 2006 in the amount of $ ___________.




 

This Statement does not (a) constitute a waiver of any rights ________ may have
under the REA, or (b) modify, alter, or change any of the terms or conditions of
the REA.




No officer or employee signing this Statement on behalf of ________ shall have
any liability as a result of having given this statement.




The statements contained in this Statement are not affirmative representations,
warranties, covenants or waivers, and ________ shall not be liable to Developer,
Buyer or any third party on account of any information herein contained,
notwithstanding the failure, for any reason, to disclose and/or correct relevant
information.  Notwithstanding the preceding sentence, ________ shall be estopped
from





2







asserting any claim or defense against Buyer to the extent such claim or
assertion is based upon facts, now known to the person(s) signing below on
behalf of ________, which are contrary to those contained herein, if Buyer has
acted in reasonable reliance upon such statements without knowledge of facts to
the contrary.  This Statement is given solely for Buyer’s information and may
not be relied upon by anyone other than Buyer, or in connection with any
transaction other than the transaction described above.  Capitalized terms used
in this Statement, unless otherwise defined, will have the meanings ascribed to
such terms in the REA.




Dated as of

, 20010.







_____________________________

a _________(corporation)







By:

As Its:

 











3





